            Case 2:20-cv-04547-LAS Document 12 Filed 03/19/21 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

HERBERT RIFKIN,                                     :      CIVIL ACTION
         Plaintiff,                                 :
                                                    :
       v.                                           :      No.: 19-cv-5686
                                                    :
FITNESS INTERNATIONAL, LLC, et al.,                 :
           Defendants.                              :


HERBERT RIFKIN,                                     :      CIVIL ACTION
         Plaintiff,                                 :
                                                    :
       v.                                           :      No.: 20-cv-4547
                                                    :
SEVENTH VENTURE, LLC, et al.                        :
         Defendants.                                :


                                          ORDER


       AND NOW, this      19TH     day of March, 2021, upon consideration of Plaintiff’s Motion

for Remand to Pennsylvania Court of Common Pleas (Case No. 20-4547, ECF No. 3),

Defendants Seventh Venture, LLC and Eighth Venture, LLC’s (“Ventures”) response thereto

(Case No. 20-4547, ECF No. 6), Ventures’ Motion to Consolidate (Case No. 20-4547, ECF No.

2), Plaintiff’s Motion to Compel Depositions and Extend Deadlines (Case No. 19-5686, ECF No.

30), Defendant Fitness International, LLC’s (“Fitness”) Response in Opposition and Cross-

Motion for a Protective Order and to Compel Plaintiff’s Deposition (Case No. 19-5686, ECF No.

31), Plaintiff’s Response in Opposition to the Cross-Motion and in Further Support of the

Motion to Compel and Extend (Case No. 19-5686, ECF No. 35), Fitness’s Reply in Support of

the Cross-Motion (Case No. 19-5686, ECF No. 33), and Fitness’s Motion for Summary

Judgment (Case No. 19-5686, ECF No. 36), and for the reasons set forth in the memorandum

filed concurrently with this Order, IT IS HEREBY ORDERED as follows:
            Case 2:20-cv-04547-LAS Document 12 Filed 03/19/21 Page 2 of 2



       1.         Plaintiff’s Motion for Remand to Pennsylvania Court of Common Pleas (Case No.

20-4547, ECF No. 3) is DENIED.

       2.         Ventures’ Motion to Consolidate (Case No. 20-4547, ECF No. 2) is GRANTED.

       3.         Plaintiff’s Motion to Compel Depositions and Extend Deadlines (Case No. 19-

5686, ECF No. 30) is GRANTED in part and DENIED in part. The motion is GRANTED

insofar as the Court shall issue an amended scheduling order in the consolidated matter allowing

the parties additional time for discovery and dispositive motions. The Motion is DENIED in all

other respects.

       4.         Fitness’s Motion for a Protective Order and to Compel Plaintiff’s Deposition

(Case No. 19-5686, ECF No. 31) is GRANTED in part and DENIED in part. The Motion is

GRANTED insofar as Topics 1 through 4 and 14 are STRICKEN from Plaintiff’s Federal Rule

of Civil Procedure 30(b)(6) Notice of Deposition, subject to the limitations set forth in the

accompanying memorandum. The Motion is DENIED in all other respects, subject to the

limitations set forth in the accompanying memorandum.

       5.         Fitness’s Motion for Summary Judgment (Case No. 19-5686, ECF No. 36) is

DENIED without prejudice.

                                                       BY THE COURT:


                                                       _/s/ Lynne A. Sitarski__________
                                                       LYNNE A. SITARSKI
                                                       United States Magistrate Judge




                                                  2
